Affirmed and Memorandum Opinion filed February 28, 2006








Affirmed
and Memorandum Opinion filed February 28, 2006.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00573-CV
____________
 
KENNARD
LAZENBY, Appellant
 
V.
 
LEXUS OF
CLEAR LAKE, Appellee
 
________________________________________________
 
On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 04-40727
 
________________________________________________
 
M E M O R A N D U M   O P I N I O N
Appellant Kennard Lazenby (ALazenby@) appeals
the trial court=s grant
of summary judgment in favor of appellee, Lexus of Clear Lake (ALexus@).  Because Lazenby failed to produce evidence in
response to Lexus=
no-evidence motion for summary judgment, we affirm.




Lazenby sued Lexus for deceptive
trade practices and fraud.  In the live
pleadings below, Lazenby alleges Lexus falsely represented that Lazenby=s car had
the capacity to hold fourteen quarts of transmission fluid, although the car
could only hold 3.7 quarts of transmission fluid.  Lazenby further contends that, as a result of
these misrepresentations, Lazenby was induced to pay for twelve quarts of
transmission fluid.  Finally, Lazenby
claims that Lexus improperly reclaimed a Aloaner@ car
containing Lazenby=s
insurance card, mail, and fuel.  After
the close of discovery, Lexus moved for no-evidence summary judgment.  The trial court granted the motion, and this
appeal ensued.
We review a no‑evidence
motion for summary judgment by ascertaining whether the non‑movant
produced any evidence of probative force to raise a fact issue on the material
questions presented.  Dolcefino v.
Randolph, 19 S.W.3d 906, 916 (Tex. App.CHouston
[14th Dist.] 2000, pet. denied).  Summary
judgment must be granted under Rule 166a(i) if the nonmovant fails to respond
with competent summary judgment proof.  Id.
at 917.  Having reviewed the motion for
summary judgment and Lazenby=s
response, we conclude that Lazenby failed to produce competent summary judgment
proof of the contested elements of his claims, and the trial court properly
granted summary judgment.
Accordingly, we affirm the trial
court=s
judgment.
 
/s/        Eva M. Guzman
Justice
 
Judgment rendered and Memorandum Opinion filed February 28, 2006.
Panel consists of Justices Fowler, Edelman, and Guzman.